DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
 
Status of the Claims
	Claims 1 and 3-9 are pending in the application.
	Claims 2 and 10 have been cancelled by Applicant.
	In Applicant’s most recent response filed 30 June 2022, claim 10 was cancelled, claims 1 and 4-5 were amended.  These amendments have been entered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 July 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael A. Messina (Reg. No. 33,424) on 08 July 2022.
The application has been amended as follows: 

Claim 1 was amended as follows:
	--1.  A joined body comprising: 
a first member having a pipe shape; and 
a second member including a wall portion having a plate shape, and a flange portion having a cylinder shape and provided with an insertion hole through which the first member is inserted, 
wherein in a joined state where the first member is inserted into the insertion hole of the flange portion of the second member, the first member and the second member are joined with the first member pipe-expanded, 
wherein a material of the second member [[is]]has a larger spring-back amount than a material of the first member, and 
wherein an inner circumferential surface of the flange portion includes: 
a base portion connected to the wall portion; 
an abutting portion abutting on an outer circumferential surface of the first member in the joined state; 
an intermediate portion extending in an axial direction between and joining the base portion and the abutting portion; and 
a tip portion connected to the abutting portion and separated from the outer circumferential surface of the first member, the tip portion being inclined away from the abutting portion in the axial direction such that the inner circumferential surface of the flange portion expands at the tip portion, the tip portion forming a non-orthogonal inclination angle with respect to the axial direction; 
wherein the base portion of the flange portion abuts on the outer circumferential surface of the first member in the joined state; and 
wherein the tip portion is inclined away from the abutting portion and separated from the outer circumferential surface of the first member at a corner portion where the intermediate portion is joined to the abutting portion, the inner circumferential surface of the flange portion abuts on the outer circumferential surface of the first member at the corner portion in the joined state, and the inner circumferential surface of the flange portion does not abut on the outer circumferential surface of the first member at the tip portion in the joined state.--

Claim 3 was amended as follows:
--3.  The joined body according to claim 1, wherein a dimension in [[an]]the axial direction of the abutting portion is larger than a dimension in a thickness direction of the wall portion.--
Claim 4 was amended as follows:
--4.  The joined body according to claim 1,
wherein the wall portion includes a first surface from which the flange portion protrudes, and a second surface facing the first surface,
wherein the inner circumferential surface of the flange portion includes a curved surface portion where the inner circumferential surface of the flange portion is connected at least to the second surface of the wall portion and expands toward the second surface, and
wherein the curved surface portion of the flange portion abuts on the outer circumferential surface of the first member in the joined state.--

Claim 6 was rejoined.

Claim 9 was rejoined and amended as follows:
--9.  A method for manufacturing a joined body according to claim 1, comprising: 
preparing [[a]]the first member having a pipe shape, and [[a]]the second member including [[a]]the wall portion having a plate shape, and [[a]]the flange portion having a cylinder shape and provided with [[an]]the insertion hole through which the first member is inserted, the second member made of a material having a larger spring-back amount than a material of the first member; 
inserting the first member into the insertion hole of the flange portion of the second member; and 
pipe-expanding the first member in a radial direction toward the second member to join the first member and the second member by press-fitting.--



Reasons for Allowance
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been further amended above to further distinguish the claimed “tip portion” from that of Garnweidner.  Specifically, claim 1 now requires that the tip portion forms “a non-orthogonal inclination angle with respect to the axial direction.”  This can be seen in the zoomed-in portion of instant Fig. 2 at ref. no. 122d.  Claim 1 further requires that the outer circumferential surface of the first member 10 does not abut the tip portion in the joined state.  This inclined configuration allows for the required clearance between the tip portion and the outer circumferential surface of the first member.  As noted by Applicant, these features are critical to the instant invention because “they enable the flange portion 122 to be fitted between the bulging portions 12A, 12B of the first member 10. See, e.g., paragraph 0030 of the present application. Additionally, as can be seen in Fig. 2, the recited inclined tip portion 122d which is separated from the outer circumferential surface of the first member also allows the second member 20 to spring back without interference, thereby increasing the joint strength” (see page 7 of the response filed 30 June 2022).
Neither Garnweidner nor any of the other prior art references of record teach or disclose this combination of features.  Nor would it have been obvious to modify Garnweidner or any of the other prior art references of record in such a manner since there would have been no teaching, suggestion, or motivation to do so.  For at least these reasons, independent claim 1 is considered allowable over the prior art of record. 
Further, previously-withdrawn claim 6 has been rejoined since claim 1 now represents an allowable claim that is generic to the species listed in the Election of Species Requirement mailed 18 October 2021.
Further, previously-withdrawn method claim 9 has been amended to require the joined body according to claim 1 and has been rejoined accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678